 

FTE NETWORKS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 2, 2019
among FTE Networks, Inc., a Nevada corporation (the “Company”), each of the
investors listed on the signature pages hereto under the caption “Lateral
Investors” (collectively, the “Lateral Investors”), the Benchmark Parties (as
defined herein) and each other Person who executes a Joinder as an “Other
Holder” (collectively, the “Other Holders”). Except as otherwise specified
herein, all capitalized terms used in this Agreement are defined in Exhibit A
attached hereto.

 

WHEREAS, the registration rights of the Lateral Investors under this Agreement
replace and supersede existing registration rights granted by the Company to the
Lateral Investors pursuant to that Registration Rights Agreement, dated as of
October 28, 2015 by and among the Company, Lateral Juscom Feeder LLC and Lateral
FTE Feeder LLC (the “Existing Registration Rights Agreement”) which is being
terminated effective the date hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1 Demand Registrations.

 

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time on or after April 30, 2020, the Majority Holders may
request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”) or on Form S-3 or any similar short-form
registration (“Short-Form Registrations”), if available (any such requested
registration, a “Demand Registration”). A Lateral Investor may request that any
Demand Registration be made pursuant to Rule 415 under the Securities Act (a
“Shelf Registration”) and (if the Company is a WKSI at the time any such request
is submitted to the Company or will become one by the time of the filing of such
Shelf Registration) that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”). Each request for a Demand
Registration must specify the approximate number or dollar value of Registrable
Securities requested to be registered by the requesting Holders and (if known)
the intended method of distribution. The Lateral Investors will be entitled to
request (i) up to four (4) Demand Registrations in which the Company will pay
all Registration Expenses and (ii) an unlimited number of Demand Registrations
in which the Lateral Investors will pay all Registration Expenses, in each case,
whether or not any such registration is consummated.

 

(b) Notice to Other Holders. Within ten (10) days after receipt of any such
request, the Company will give written notice of the Demand Registration to all
other Holders and, subject to the terms of Section 1(e), will include in such
Demand Registration (and in all related registrations and qualifications under
state blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten (10) days after the receipt of the Company’s notice; provided
that, with the consent of the Majority Holders, the Company may instead provide
notice of the Demand Registration to all other Holders within three (3) business
days following the non-confidential filing of the registration statement with
respect to the Demand Registration so long as such registration statement is not
an Automatic Shelf Registration Statement.

 

   

 

 

(c) Form of Registrations. Demand Registrations will be Short-Form Registrations
whenever the Company is permitted to use any applicable short form. The Company
will use its reasonable best efforts to make Short-Form Registrations available
for the sale of Registrable Securities.

 

(d) Shelf Registrations.

 

(i) For so long as a registration statement for a Shelf Registration (a “Shelf
Registration Statement”) is and remains effective, the Lateral Investors will
have the right at any time or from time to time to elect to sell pursuant to an
offering (including an underwritten offering) Registrable Securities available
for sale pursuant to such registration statement (“Shelf Registrable
Securities”). A Lateral Investor may elect to sell Registrable Securities
pursuant to an underwritten offering by delivering to the Company a written
notice (a “Shelf Offering Notice”) specifying the number of Shelf Registrable
Securities that the holders desire to sell pursuant to such underwritten
offering (the “Shelf Offering”). As promptly as practicable, but in no event
later than two (2) business days after receipt of a Shelf Offering Notice, the
Company will give written notice of such Shelf Offering Notice to all other
Holders of Shelf Registrable Securities that have been identified as selling
stockholders in such Shelf Registration Statement and are otherwise permitted to
sell in such Shelf Offering. The Company, subject to Section 1(e) and Section 7,
may include in such Shelf Offering any number of shares of Common Stock the
Company desires to sell in such Shelf Offering and will include in such Shelf
Offering all Shelf Registrable Securities with respect to which the Company has
received written requests for inclusion (which request will specify the maximum
number of Shelf Registrable Securities intended to be disposed of by such
Holder) within seven (7) days after the receipt of the Shelf Offering Notice.
The Company will, as expeditiously as possible (and in any event within 20 days
after the receipt of a Shelf Offering Notice), but subject to Section 1(e), use
its reasonable best efforts to facilitate such Shelf Offering.

 

(ii) If a Lateral Investor wishes to engage in an underwritten block trade or
bought deal off of a Shelf Registration Statement (either through filing an
Automatic Shelf Registration Statement or through a take-down from an already
existing Shelf Registration Statement) (each, an “Underwritten Block Trade”),
then notwithstanding the time periods set forth in Section 1(d)(i), such Lateral
Investor will notify the Company of the Underwritten Block Trade not less than
two (2) business days prior to the day such offering is first anticipated to
commence. The Company may include in such Underwritten Block Trade such number
of shares of Common Stock the Company desires to sell in such Underwritten Block
Trade and will promptly notify the other Lateral Investors and any other Holders
of such Underwritten Block Trade and such notified Holders (each, a “Potential
Block Participant”) may elect whether or not to participate no later than the
next business day (i.e. one (1) business day prior to the day such offering is
to commence) (unless a longer period is agreed to by the Majority Participating
Holders), and the Company will as expeditiously as possible use its reasonable
best efforts to facilitate such Underwritten Block Trade (which may close as
early as two (2) business days after the date it commences). Any Potential Block
Participant’s request to participate in an Underwritten Block Trade shall be
binding on the Potential Block Participant.

 

 -2- 

 

 

(iii) All determinations as to whether to complete any Shelf Offering and as to
the timing, manner, price and other terms of any Shelf Offering contemplated by
this Section 1(d) shall be determined by the Majority Participating Holders, and
the Company shall use its reasonable best efforts to cause any Shelf Offering to
occur as promptly as practicable.

 

(iv) The Company will, at the request of the Majority Participating Holders,
file any prospectus supplement or any post-effective amendments and otherwise
take any action necessary to include therein all disclosure and language deemed
necessary or advisable by the Majority Participating Holders to effect such
Shelf Offering.

 

(e) Priority on Demand Registrations and Shelf Offerings. The Company will not
include in any Demand Registration any securities which are not Registrable
Securities (other than securities to be included by the Company for its own
account and Benchmark Registrable Securities) without the prior written consent
of the Majority Participating Holders. If a Demand Registration or a Shelf
Offering is an underwritten offering and the managing underwriters advise the
Company in writing that in their opinion the number of Registrable Securities
and (if permitted hereunder) other securities requested to be included in such
offering exceeds the number of Registrable Securities and other securities (if
any), which can be sold therein without adversely affecting the marketability,
proposed offering price, timing or method of distribution of the offering, then
the Company will include in such offering (prior to the inclusion of any
securities which are not Registrable Securities): (i) first, the securities that
the Company proposes to sell; (ii) second, the number of Lateral Investor
Registrable Securities requested to be included and the number of Benchmark
Registrable Securities requested to be included, which, in the opinion of such
underwriters, can be sold, without any such adverse effect, pro rata among the
respective Lateral Investors on the basis of the number of Lateral Investor
Registrable Securities owned by each such Lateral Investor; provided, however,
that in no event will the Benchmark Parties be entitled to sell less than 50% of
the number of Registrable Securities to be sold by the Lateral Investors; and
(iii) third, the number of Registrable Securities requested to be included by
Other Holders (including any Benchmark Registrable Securities not otherwise
included above) which, in the opinion of such underwriters, can be sold, without
any such adverse effect, pro rata among the respective Other Holders on the
basis of the number of Registrable Securities owned by each such Other Holder.

 

(g) Restrictions on Demand Registration and Shelf Offerings

 

(i) The Company shall not be obligated to effect any Demand Registration or
underwritten Shelf Offering within 180 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 3 and in which there was no
reduction in the number of Registrable Securities requested to be included.

 

 -3- 

 

 

(ii) The Company may postpone, for up to 90 days from the date of the request
(the “Suspension Period”), the filing or the effectiveness of a registration
statement for a Demand Registration or suspend the use of a prospectus that is
part of a Shelf Registration Statement (and therefore suspend sales of the Shelf
Registrable Securities) by providing written notice to the Holders if the
Company determines that the offer or sale of Registrable Securities would
reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any Subsidiary to engage in any material acquisition of assets
or stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization, financing or
other transaction involving the Company and upon advice of counsel, the sale of
Registrable Securities pursuant to the registration statement would require
disclosure of material non-public information not otherwise required to be
disclosed under applicable law, and (x) the Company has a bona fide business
purpose for preserving the confidentiality of such transaction, (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction, or (z) such transaction renders the Company unable
to comply with SEC requirements, in each case under circumstances that would
make it impractical or inadvisable to cause the registration statement (or such
filings) to become effective or to promptly amend or supplement the registration
statement on a post-effective basis, as applicable. The Company may delay or
suspend the effectiveness of a Demand Registration or Shelf Registration
Statement pursuant to this Section 1(f)(i) only once in any twelve (12)-month
period (for avoidance of doubt, in addition to the Company’s rights and
obligations under Section 4(a)(vi)).

 

(iii) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(ii) above or pursuant
to Section 4(a)(vi) (a “Suspension Event”), the Company will give a notice to
the Holders whose Registrable Securities are registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice must state generally the basis for the
notice and that such suspension will continue only for so long as the Suspension
Event or its effect is continuing. Each Holder agrees not to effect any sales of
its Registrable Securities pursuant to such Shelf Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice. A Holder may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice will be given by the Company to the Holders promptly following
the conclusion of any Suspension Event.

 

(h) Selection of Underwriters. The Majority Participating Holders will have the
right to select the investment banker(s) and manager(s) to administer any
underwritten offering in connection with a Demand Registration or Shelf
Offering.

 

(i) Other Registration Rights. On and after the date hereof, except as provided
in this Agreement, the Company will not grant to any Person(s) the right to
request the Company or any Subsidiary to register any equity securities of the
Company or any Subsidiary, or any securities convertible or exchangeable into or
exercisable for such securities, without the prior written consent of the
Majority Holders. The Lateral Investors hereby acknowledge and agree that,
effective as of the date hereof, the Existing Registration Rights Agreement is
terminated and of no further force and effect, and that this Agreement replaces
and supersedes any and all agreements, arrangements and understandings
(including the Existing Registration Rights Agreement), whether written or oral,
between the Company and the Lateral Investors with respect to registration
rights.

 

 -4- 

 

 

(j) Revocation of Demand Notice or Shelf Offering Notice. At any time prior to
the effective date of the registration statement relating to a Demand
Registration or the “pricing” of any offering relating to a Shelf Offering
Notice, the Majority Participating Holders may revoke such notice of a Demand
Registration or Shelf Offering Notice on behalf of all Holders participating in
such Demand Registration or Shelf Offering without liability to such Holders, in
each case by providing written notice to the Company.

 

(k) Confidentiality. Each Holder agrees to treat as confidential the receipt of
any notice hereunder (including notice of a Demand Registration, a Shelf
Offering Notice and a Suspension Notice) and the information contained therein,
and not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Holder in breach of the
terms of this Agreement).

 

Section 2 Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (including primary and secondary
registrations, and other than pursuant to an Excluded Registration) (a
“Piggyback Registration”), the Company will give prompt written notice to all
Holders of its intention to effect such Piggyback Registration and, subject to
the terms of Section 2(b) and Section 2(c), will include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within ten
(10) days after delivery of the Company’s notice; provided that the Company
shall not be required to provide such notice or include any Registrable
Securities in such registration if no Lateral Investor elects to include any
Lateral Investor Registrable Securities in such registration, unless the
Majority Holders otherwise consent in writing.

 

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Lateral Investor
Registrable Securities and Benchmark Registrable Securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect, pro rata among the Lateral Investors and
Benchmark Parties on the basis of the number of Lateral Investor Registrable
Securities and Benchmark Registrable Securities owned by each such Lateral
Investor or Benchmark Party, as applicable; provided, however, that in no event
will the Benchmark Parties be entitled to sell less than 50% of the number of
Registrable Securities to be sold by the Lateral Investors; (iii) third, the
Registrable Securities requested to be included in such registration by Other
Holders which, in the opinion of the underwriters, can be sold without any such
adverse effect, pro rata among the Other Holders on the basis of the number of
Registrable Securities owned by each such Other Holder, and (iv) fourth, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

 

 -5- 

 

 

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s equity
securities (other than the Lateral Investors), and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
will include in such registration (i) first, the securities requested to be
included therein by the holders requesting such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect, (ii)
second, the Registrable Securities requested to be included in such
registration, pro rata among the Holders and the Benchmark Parties on the basis
of the number of Registrable Securities owned by each such Holder or Benchmark
Party, as applicable, which, in the opinion of the underwriters, can be sold
without any such adverse effect; provided, however, that in no event will the
Benchmark Parties be entitled to sell less than 50% of the number of Registrable
Securities to be sold by the Lateral Investors, and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

 

(d) Right to Terminate Registration. The Company will have the right to
terminate or withdraw any registration initiated by it under this Section 2,
whether or not any holder of Registrable Securities has elected to include
securities in such registration.

 

Section 3 Stockholder Lock-Up Agreements and Company Holdback Agreement.

 

(a) Stockholder Lock-up Agreements. In connection with any underwritten Public
Offering, each Holder will enter into any lock-up, holdback or similar
agreements (which shall be identical in form and substance for all Holders)
requested by the underwriter(s) managing such offering, in each case with such
modifications and exceptions as may be approved by the Majority Participating
Holders. Without limiting the generality of the foregoing, each Holder hereby
agrees that in connection with any Demand Registration, Shelf Offering or
Piggyback Registration that is an underwritten Public Offering, not to (i)
offer, sell, contract to sell, pledge or otherwise dispose of (including sales
pursuant to Rule 144), directly or indirectly, any equity securities of the
Company (including equity securities of the Company that may be deemed to be
owned beneficially by such Holder in accordance with the rules and regulations
of the SEC) (collectively, “Securities”), or any securities, options or rights
convertible into or exchangeable or exercisable for Securities (collectively,
“Other Securities”), (ii) enter into a transaction which would have the same
effect as described in clause (i) above, (iii) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any Securities or Other Securities, whether such
transaction is to be settled by delivery of such Securities or Other Securities,
in cash or otherwise (each of (i), (ii) and (iii) above, a “Sale Transaction”),
or (iv) publicly disclose the intention to enter into any Sale Transaction,
commencing on the date on which the Company gives notice to the Holders that a
preliminary prospectus has been circulated for such underwritten Public Offering
or the “pricing” of such offering and continuing to the date that is 90 days
following the date of the final prospectus in the case of any underwritten
Public Offering (each such period, or such shorter period as agreed to by the
managing underwriters, a “Holdback Period”), in each case with such
modifications and exceptions as may be approved by the Majority Participating
Holders. The Company may impose stop-transfer instructions with respect to any
Securities or Other Securities subject to the restrictions set forth in this
Section 3(a) until the end of such Holdback Period.

 

 -6- 

 

 

(b) Company Holdback Agreement. The Company (i) will not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its Securities or
Other Securities during any Holdback Period (other than as part of such
underwritten Public Offering, or a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Other Securities) and (ii) will use commercially reasonable efforts to cause
each holder of Securities and Other Securities (including each of its directors
and executive officers) to agree not to effect any Sale Transaction during any
Holdback Period, except as part of such underwritten registration (if otherwise
permitted), unless approved in writing by the Majority Participating Holders and
the underwriters managing the Public Offering and to enter into any lock-up,
holdback or similar agreements requested by the underwriter(s) managing such
offering, in each case with such modifications and exceptions as may be approved
by the Majority Participating Holders.

 

Section 4 Registration Procedures.

 

(a) Company Obligations. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement or have initiated a Shelf Offering, the Company will use its
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company will as expeditiously as possible:

 

(i) prepare and file with (or submit confidentially to) the SEC a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective, all in accordance with
the Securities Act and all applicable rules and regulations promulgated
thereunder (provided that before filing or confidentially submitting a
registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Majority Participating
Holders copies of all such documents proposed to be filed or submitted, which
documents will be subject to the review and comment of such counsel);

 

(ii) notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

 

 -7- 

 

 

(iii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(iv) furnish, without charge, to each seller of Registrable Securities
thereunder and each underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
(in each case including all exhibits and documents incorporated by reference
therein), each amendment and supplement thereto, each Free Writing Prospectus
and such other documents as such seller or underwriter, if any, may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller (the Company hereby consenting to the use in accordance
with all applicable laws of each such registration statement, each such
amendment and supplement thereto, and each such prospectus (or preliminary
prospectus or supplement thereto) or Free Writing Prospectus by each such seller
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);

 

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) consent to general service of process
in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

 -8- 

 

 

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the SEC for the amendment
or supplementing of such registration statement or prospectus or for additional
information, (C) at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, of the happening of any event or of any
information or circumstances as a result of which the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading, and,
subject to Section 1(f), if required by applicable law or to the extent
requested by the Majority Participating Holders, the Company will use its
reasonable best efforts to promptly prepare and file a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading and (D) if at any time the representations and warranties
contemplated by any underwriting agreement, securities sale agreement, or other
similar agreement, relating to the offering shall cease to be true and correct;

 

(vii) (A) use reasonable best efforts to cause all such Registrable Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA, and (B) comply (and continue to comply) with the
requirements of any self-regulatory organization applicable to the Company,
including without limitation all corporate governance requirements;

 

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

 

(ix) enter into and perform such customary agreements (including, as applicable,
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
participating in “road shows,” investor presentations, marketing events and
other selling efforts and effecting a stock or unit split or combination,
recapitalization or reorganization);

 

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition or sale pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company as will be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement and the disposition of such Registrable Securities
pursuant thereto;

 

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration or
Shelf Offering hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus,
prospectus supplement and related documents, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

 -9- 

 

 

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the registration statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(xiii) to the extent that any Holder, in its sole and exclusive judgment, might
be deemed to be an underwriter of any Registrable Securities or a controlling
person of the Company, permit such Holder to participate in the preparation of
such registration or comparable statement and to allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included;

 

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction, use reasonable best efforts to promptly obtain the
withdrawal of such order;

 

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi) cooperate with the Holders covered by the registration statement and the
managing underwriter or agent, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, or the removal of any
restrictive legends associated with any account at which such securities are
held, and enable such securities to be in such denominations and registered in
such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

(xvii) if requested by any managing underwriter, include in any prospectus or
prospectus supplement updated financial or business information for the
Company’s most recent period or current quarterly period (including estimated
results or ranges of results) if required for purposes of marketing the offering
in the view of the managing underwriter;

 

 -10- 

 

 

(xviii) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

 

(xix) cooperate with each Holder covered by the registration statement and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with the preparation and
filing of any applications, notices, registrations and responses to requests for
additional information with FINRA, NYSE American or any other national
securities exchange on which the shares of Common Stock are or are to be listed,
and (B) to the extent required by the rules and regulations of FINRA, retain a
Qualified Independent Underwriter acceptable to the managing underwriter;

 

(xx) in the case of any underwritten offering, use its reasonable best efforts
to obtain, and deliver to the underwriter(s), in the manner and to the extent
provided for in the applicable underwriting agreement, one or more cold comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters;

 

(xxi) use its reasonable best efforts to provide a legal opinion of the
Company’s outside counsel, dated the effective date of such registration
statement addressed to the Company, (i) on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
Demand Registration or Shelf Offering, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the closing date of the applicable sale, (A) one or more legal opinions of the
Company’s outside counsel, dated such date, in form and substance as customarily
given to underwriters in an underwritten public offering or, in the case of a
non-underwritten offering, to the broker, placement agent or other agent of the
Holders assisting in the sale of the Registrable Securities and (B) one or more
“negative assurances letters” of the Company’s outside counsel, dated such date,
in form and substance as is customarily given to underwriters in an underwritten
public offering or, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities, in each case, addressed to the underwriters, if any, or,
if requested, in the case of a non-underwritten offering, to the broker,
placement agent or other agent of the Holders assisting in the sale of the
Registrable Securities and (ii) customary certificates executed by authorized
officers of the Company as may be requested by any Holder or any underwriter of
such Registrable Securities;

 

(xxii) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

 -11- 

 

 

(xxiii) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

 

(xxiv) if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its reasonable best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective.

 

(b) Automatic Shelf Registration Statements. If the Company files any Automatic
Shelf Registration Statement for the benefit of the holders of any of its
securities other than the Holders, and the Holders of Lateral Investor
Registrable Securities do not request that their Registrable Securities be
included in such Shelf Registration Statement, the Company agrees that, at the
request of the Majority Holders, it will include in such Automatic Shelf
Registration Statement such disclosures as may be required by Rule 430B in order
to ensure that the Holders of Lateral Investor Registrable Securities may be
added to such Shelf Registration Statement at a later time through the filing of
a prospectus supplement rather than a post-effective amendment. If the Company
has filed any Automatic Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company shall, at
the request of the Majority Holders, file any post-effective amendments
necessary to include therein all disclosure and language necessary to ensure
that the holders of Registrable Securities may be added to such Shelf
Registration Statement.

 

(c) Additional Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish the Company
such information regarding such seller and the distribution of such securities
as the Company may from time to time reasonably request in writing, as a
condition to such seller’s participation in such registration.

 

(d) In-Kind Distributions. If a Lateral Investor (and/or any of their
Affiliates) seek to effectuate an in-kind distribution of all or part of their
Registrable Securities to their respective direct or indirect equityholders, the
Company will, subject to any applicable lock-ups, work with the foregoing
Persons to facilitate such in-kind distribution in the manner reasonably
requested and consistent with the Company’s obligations under the Securities
Act.

 

(e) Suspended Distributions. Each Person participating in a registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(a)(vi), such Person
will immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 4(a)(vi),
subject to the Company’s compliance with its obligations under Section 4(a)(vi).

 

 -12- 

 

 

(f) Other. To the extent that any of the Lateral Investors is or may be deemed
to be an “underwriter” of Registrable Securities pursuant to any SEC comments or
policies, the Company agrees that (i) the indemnification and contribution
provisions contained in Section 6 shall be applicable to the benefit of such
Lateral Investor in their role as an underwriter or deemed underwriter in
addition to their capacity as a holder and (2) such Lateral Investor shall be
entitled to conduct the due diligence which they would normally conduct in
connection with an offering of securities registered under the Securities Act,
including without limitation receipt of customary opinions and comfort letters
addressed to such Lateral Investor.

 

Section 5 Registration Expenses.

 

Except as expressly provided herein (including, without limitation, Section
1(a)), all out-of-pocket expenses incurred by the Company or any Lateral
Investor in connection with the performance of or compliance with this Agreement
and/or in connection with any Demand Registration, Piggyback Registration or
Shelf Offering, whether or not the same shall become effective, shall be paid by
the Company, including, without limitation, (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “blue sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company or
other depositary and of printing prospectuses and Company Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange on which similar securities of the Company are then listed (or on which
exchange the Registrable Securities are proposed to be listed in the case of the
Company’s initial Public Offering), (vii) all applicable rating agency fees with
respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of one legal counsel for selling Holders selected by the Majority
Participating Holders together with any necessary local counsel as may be
required by any of the Lateral Investors, (ix) any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, (x) all fees
and expenses of any special experts or other Persons retained by the Company or
the Lateral Investors in connection with any Registration (xi) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (xii) all expenses of
the Company related to the “road-show” for any underwritten offering, including
all travel, meals and lodging. All such expenses are referred to herein as
“Registration Expenses.” The Company shall not be required to pay, and each
Person that sells securities pursuant to a Demand Registration, Shelf Offering
or Piggyback Registration hereunder will bear and pay, all underwriting
discounts and commissions applicable to the Registrable Securities sold for such
Person’s account and all transfer taxes (if any) attributable to the sale of
Registrable Securities.

 

 -13- 

 

 

Section 6 Indemnification and Contribution.

 

(a) By the Company. The Company will indemnify and hold harmless, to the fullest
extent permitted by law and without limitation as to time, each Holder, such
Holder’s officers, directors employees, agents, fiduciaries, stockholders,
partners, members, affiliates, consultants and representatives, and any
successors and assigns thereof, and each Person who controls such holder (within
the meaning of the Securities Act) (the “Indemnified Parties”) against all
losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) (collectively, “Losses”) caused
by, resulting from, arising out of, based upon or related to any of the
following (each, a “Violation”) by the Company: (i) any untrue or alleged untrue
statement of material fact contained in (A) any registration statement,
prospectus, preliminary prospectus or Free-Writing Prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 6, collectively called an “application”) executed
by or on behalf of the Company or based upon written information furnished by or
on behalf of the Company filed in any jurisdiction in order to qualify any
securities covered by such registration under the “blue sky” or securities laws
thereof, (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act or
any other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance. In addition, the Company will reimburse such
Indemnified Party for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Losses.
Notwithstanding the foregoing, the Company will not be liable in any such case
to the extent that any such Losses result from, arise out of, are based upon, or
relate to an untrue statement, or omission, made in such registration statement,
any such prospectus, preliminary prospectus or Free-Writing Prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties or
as otherwise agreed to in the underwriting agreement executed in connection with
such underwritten offering. Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of such
securities by such seller.

 

(b) By Holders. In connection with any registration statement in which a Holder
is participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its officers, directors,
employees, agents and representatives, and each Person who controls the Company
(within the meaning of the Securities Act) against any Losses resulting from (as
determined by a final and appealable judgment, order or decree of a court of
competent jurisdiction) any untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided that the obligation to indemnify will be individual, not
joint and several, for each holder and will be limited to the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such registration statement.

 

 -14- 

 

 

(c) Claim Procedure. Any Person entitled to indemnification hereunder will (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice will impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties will
have a right to retain one separate counsel, chosen by the Majority Holders, at
the expense of the indemnifying party.

 

(d) Contribution. If the indemnification provided for in this Section 6 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any Loss referred to herein, then such indemnifying party will contribute to
the amounts paid or payable by such indemnified party as a result of such Loss,
(i) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such Loss
as well as any other relevant equitable considerations or (ii) if the allocation
provided by clause (i) of this Section 6(d) is not permitted by applicable law,
then in such proportion as is appropriate to reflect not only such relative
fault but also the relative benefit of the Company on the one hand and of the
sellers of Registrable Securities and any other sellers participating in the
registration statement on the other in connection with the statement or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution will be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party will be determined by reference to, among other things,
whether the untrue (or, as applicable alleged) untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
or equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the Losses referred to herein will be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject hereof. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

 -15- 

 

 

(e) Release. No indemnifying party will, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement will be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract (and the Company and its Subsidiaries shall be considered the
indemnitors of first resort in all such circumstances to which this Section 6
applies) and will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

Section 7 Cooperation with Underwritten Offerings. No Person may participate in
any underwritten registration hereunder unless such Person (i) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder will be required to sell more than the number of Registrable
Securities such Holder has requested to include in such registration) and (ii)
completes, executes and delivers all questionnaires, powers of attorney, stock
powers, custody agreements, indemnities, underwriting agreements and other
documents and agreements required under the terms of such underwriting
arrangements or as may be reasonably requested by the Company and the lead
managing underwriter(s). To the extent that any such agreement is entered into
pursuant to, and consistent with, Section 3, Section 4 and/or this Section 7,
the respective rights and obligations created under such agreement will
supersede the respective rights and obligations of the Holders, the Company and
the underwriters created thereby with respect to such registration.

 

Section 8 Subsidiary Public Offering. If, after an initial Public Offering of
the common equity securities of one of its Subsidiaries, the Company distributes
securities of such Subsidiary to its equityholders, then the rights and
obligations of the Company pursuant to this Agreement will apply, mutatis
mutandis, to such Subsidiary, and the Company will cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement as if it were the
Company hereunder.

 

Section 9 Joinder; Additional Parties; Transfer of Registrable Securities.

 

(a) Joinder. The Company may from time to time (with the prior written consent
of the Majority Holders except in the case of a Permitted Benchmark Party
Transferee) permit any Person who acquires Common Stock (or rights to acquire
Common Stock) to become a party to this Agreement and to be entitled to and be
bound by all of the rights and obligations as a Holder by obtaining an executed
joinder to this Agreement from such Person in the form of Exhibit B attached
hereto (a “Joinder”). Upon the execution and delivery of a Joinder by such
Person, the Common Stock held by such Person shall become the category of
Registrable Securities (i.e. Lateral Investor, Benchmark Party or Other
Registrable Securities), and such Person shall be deemed the category of Holder
(i.e. Lateral Investor, Benchmark Party or Other Holder), in each case as set
forth on the signature page to such Joinder.

 

 -16- 

 

 

(b) Restrictions on Transfers. Prior to transferring any Registrable Securities
to any Person (including, without limitation, by operation of law), the
transferring Holder must first cause the prospective transferee to execute and
deliver to the Company a Joinder, except that such consent and Joinder shall not
be required in the case of (i) a transfer to the Company, (ii) a transfer by a
Lateral Investor to its partners or members, (iii) a Public Offering, (iv) a
sale pursuant to Rule 144 and/or (v) a transfer in connection with a Sale of the
Company. Any transfer or attempted transfer of Registrable Securities in
violation of any provision of this Agreement will be void, and the Company will
not record such transfer on its books or treat any purported transferee of such
Registrable Securities as the owner thereof for any purpose (but the Company
will be entitled to enforce against such Person the obligations hereunder).

 

Section 10 General Provisions.

 

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company, the Majority Holders, and the Benchmark Parties;
provided that no such amendment, modification or waiver that would (i) treat a
specific Lateral Investor in a manner materially and adversely different than
any other Lateral Investors will be effective against such Lateral Investor
without the consent of the holders of a majority of the Registrable Securities
that are held by the group of Lateral Investors that are materially and
adversely affected thereby; provided further that the foregoing provision shall
not apply to any amendments or modifications otherwise expressly permitted by
this Agreement, including any required to add a party hereto. The failure or
delay of any Person to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such Person thereafter to enforce each and every provision of this Agreement
in accordance with its terms. A waiver or consent to or of any breach or default
by any Person in the performance by that Person of his, her or its obligations
under this Agreement will not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

 

(b) Remedies. The parties to this Agreement will be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party will be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

 -17- 

 

 

(c) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit and be enforceable by the Company and its
successors and permitted assigns and the Holders and their respective successors
and permitted assigns (whether so expressed or not).

 

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement will be in writing and will be deemed
to have been given (i) when delivered personally to the recipient, (ii) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient; but if not, then on the next Business Day, (iii) one
Business Day after it is sent to the recipient by reputable overnight courier
service (charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications will be sent to the Company at the address specified on
the signature page hereto or any Joinder and to any holder, or at such address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Any party may change such party’s
address for receipt of notice by giving prior written notice of the change to
the sending party as provided herein. The Company’s address is:

 

FTE Networks, Inc.

237 West 35th Street, Suite 806

New York, NY 10001

Attention: Chief Executive Officer

 

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period will
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h) Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto will be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to any choice of law or conflict
of law rules or provisions that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

 -18- 

 

 

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT
BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE WILL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, will be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or any Affiliate or
assignee thereof, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever will attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement will be by way of
example rather than by limitation.

 

 -19- 

 

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

 

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument will raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder agrees to execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

 

(q) Dividends, Recapitalizations, Etc.. If at any time or from time to time
there is any change in the capital structure of the Company by way of a stock
split, stock dividend, combination or reclassification, or through a merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment will be made in the provisions hereof so that the rights
and privileges granted hereby will continue.

 

(r) No Third-Party Beneficiaries. No term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder,
except as otherwise expressly provided herein.

 

(s) Current Public Information. At all times after the Company has filed a
registration statement with the SEC pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company will file all reports required
to be filed by it under the Securities Act and the Exchange Act and will take
such further action as the Majority Holders may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities (or
securities that would be Registrable Securities but for the final sentence of
the definition of Registrable Securities) pursuant to Rule 144.

 

* * * * *

 

 -20- 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  FTE NETWORKS, INC.         By:           Its:           LATERAL INVESTORS:    
    LATERAL JUSCOM FEEDER LLC         By:                          Its:  



  Address:          

 

  BENCHMARK PARTIES:         By:       Brian McMahon         By:       Fred
Sacramone

 

[Signature Page to Registration Rights Agreement]

 

   

 

 

EXHIBIT A

 

DEFINITIONS

 

Capitalized terms used in this Agreement have the meanings set forth below.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person and, in the case of an individual, also
includes any member of such individual’s Family Group; provided that the Company
and its Subsidiaries will not be deemed to be Affiliates of any holder of
Registrable Securities. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) will mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
1(a).

 

“Benchmark Parties” means, collectively (a) Brian McMahon, a natural person, (b)
Fred Sacramone, a natural person, or (c) any Permitted Benchmark Party
Transferee who or that has executed a Joinder.

 

“Benchmark Registrable Securities” means (i) any Common Stock (including any
issuable or issued upon exercise, exchange or conversion of any Common Stock
Equivalents) held (directly or indirectly) owned or acquired by a Benchmark
Party or any of its Affiliates, and (ii) any equity securities of the Company or
any Subsidiary issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split or combination of
securities, or any recapitalization, merger, consolidation or other
reorganization.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Common Stock Equivalents” means, without duplication, Common Stock and any
rights, warrants, options, convertible securities or Indebtedness, exchangeable
securities or indebtedness, or other rights exercisable for or convertible or
exchangeable into, directly or indirectly, Common Stock and securities
convertible or exchangeable into Common Stock, whether at the time of issuance
or upon the passage of time or the occurrence of some future event.

 

“Company” has the meaning set forth in the preamble and shall include its
successor(s).

 

“Demand Registrations” has the meaning set forth in Section 1(a).

 

“End of Suspension Notice” has the meaning set forth in Section 1(f)(iii).

 

 A-1 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Excluded Registration” means any registration (i) pursuant to a Demand
Registration (which is addressed in Section 1(a)), (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the SEC or any successor or
similar forms) or (iii) on any form that does not permit the registration of
Registrable Securities.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Period” has the meaning set forth in Section 3(a).

 

“Holder” means a holder of Registrable Securities who is a party to this
Agreement (including by way of Joinder).

 

“Indemnified Parties” has the meaning set forth in Section 6(a).

 

“Lateral Investors” has the meaning set forth in the recitals.

 

“Lateral Investor Registrable Securities” means (i) any Common Stock (including
any issuable or issued upon exercise, exchange or conversion of any Common Stock
Equivalents) held (directly or indirectly) or acquired by a Lateral Investor or
any of its Affiliates, and (ii) any equity securities of the Company or any
Subsidiary issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split or combination of
securities, or any recapitalization, merger, consolidation or other
reorganization.

 

“Joinder” has the meaning set forth in Section 9(a).

 

“Long-Form Registrations” has the meaning set forth in Section 1(a).

 

“Losses” has the meaning set forth in Section 6(c).

 

“Majority Holders” means the holders of a majority of the aggregate Lateral
Investor Registrable Securities.

 

“Majority Participating Holders” means the holders of a majority of the
aggregate Lateral Investor Registrable Securities to be included in a Public
Offering.

 

“Other Holders” has the meaning set forth in the recitals.

 

“Other Registrable Securities” means (i) any Common Stock (including any
issuable or issued upon exercise, exchange or conversion of any Common Stock
Equivalents) held (directly or indirectly) by any Other Holders or any of their
Affiliates, and (ii) any equity securities of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization.

 

 A-2 

 

 

“Permitted Benchmark Party Transferee” means, with respect to any of the
Benchmark Parties, any of the spouse, siblings, parents, and lineal descendants
(included adopted children) of such Person, or any entity the shareholder(s),
partner(s), member(s) or beneficiary(ies) of which is (or are) any of the
Benchmark Parties or any such Persons.

 

“Piggyback Registrations” has the meaning set forth in Section 2(a).

 

“Public Offering” means any sale or distribution by the Company, one of its
Subsidiaries and/or Holders to the public of Common Stock or other securities
convertible into or exchangeable for Common Stock pursuant to an offering
registered under the Securities Act.

 

“Registrable Securities” means Lateral Investor Registrable Securities,
Benchmark Registrable Securities and Other Registrable Securities. As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when they have been (a) sold or distributed pursuant to a Public
Offering, (b) sold in compliance with Rule 144, or (c) repurchased by the
Company or a Subsidiary of the Company. For purposes of this Agreement, a Person
will be deemed to be a holder of Registrable Securities, and the Registrable
Securities will be deemed to be in existence, whenever such Person has the right
to acquire, directly or indirectly, such Registrable Securities (upon conversion
or exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person will
be entitled to exercise the rights of a holder of Registrable Securities
hereunder (it being understood that a holder of Registrable Securities may only
request that Registrable Securities in the form of Common Stock be registered
pursuant to this Agreement). Notwithstanding the foregoing, any Registrable
Securities held by any Person that may be sold under Rule 144(b)(1)(i) without
limitation under any of the other requirements of Rule 144 will not be deemed to
be Registrable Securities.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 430B” and “Rule 462” mean,
in each case, such rule promulgated under the Securities Act (or any successor
provision) by the SEC, as the same will be amended from time to time, or any
successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 3(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 3(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 1(d)(i).

 

 A-3 

 

 

“Shelf Offering Notice” has the meaning set forth in Section 1(d)(i).

 

“Shelf Registration” has the meaning set forth in Section 1(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 1(d)(i).

 

“Shelf Registration Statement” has the meaning set forth in Section 1(d).

 

“Short-Form Registrations” has the meaning set forth in Section 1(a).

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons will be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons will be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or will be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

“Suspension Event” has the meaning set forth in Section 1(f)(iii).

 

“Suspension Notice” has the meaning set forth in Section 1(f)(iii).

 

“Suspension Period” has the meaning set forth in Section 1(f)(i).

 

“Violation” has the meaning set forth in Section 6(a).

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

 A-4 

 

 

EXHIBIT B

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of __________________, 2019 (as amended,
modified and waived from time to time, the “Registration Agreement”), among FTE
Networks, Inc., a Nevada corporation (the “Company”), and the other persons
named as parties therein (including pursuant to other Joinders). Capitalized
terms used herein have the meaning set forth in the Registration Agreement.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder, an [Lateral
Investor// Other Holder thereunder] and the undersigned’s ____ shares of Common
Stock will be deemed for all purposes to be [Lateral Investor // Other]
Registrable Securities under the Registration Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20___.

 

      Signature           Print Name

 

  Address:        

 

Agreed and Accepted as of

 

______________, 20___:

 

FTE NETWORKS, INC.         By:                              Its:    

 



 B-1 

 

